White, J. (concurring).
This is an appeal by the defendant from a judgment of the Municipal Court of Buffalo, entered against him May 27,1893, for forty dollars and eighty ■cents, damages, and four dollars and eighty-five cents, costs.
The complaint was probably intended to allege a cause of .action arising out of the employment of the plaintiff as an architect by the defendant, and the rendition of services by the plaintiff for the defendant under such employment. . The defendant interposed an answer, the language of which, so far as it is material to the question here, is “ the defendant says, that upon information and belief, he denies each and every *516allegation in the said complaint contained.” If the words “ says that ” were omitted from the answer it would unquestionably be a strict and literal denial upon information and belief within the provisions of the Code, and as it stands, I think, it is in substance a general denial upon information and belief, and good within the cases of Bennett v. Leeds Manufacturing Company, 110 N. Y. 150, and Jones v. Ludlam, 74 id. 61, which overrules the case of Arthur v. Brooks, 14 Barb. 533, and others relied upon by the respondent as authorities in its favor.
As the charter of the city of Buffalo, however, regulates and prescribes the form of pleadings in the Municipal Court, and the practice to be pursued in case a pleading is there claimed to be defective or insufficient, its provisions must govern and determine the disposition to he made of this appeal. The charter provides that in an action in the Municipal Court the complaint shall state in a plain and direct manner the facts constituting the cause of action, and that the answer may contain a denial of the complaint or of any part thereof, and also notice in a plain and direct manner of any facts constituting a defense or counterclaim. It further provides that either party may demur to any pleading of his adversary, or to any part thereof, when it is n-ot sufficiently explicit to enable him to understand it, or if it contains no cause of action or defense, although it be taken as true, and if the court deem the objection well taken, it shall order the pleading to be amended, and if the party who interposed it shall refuse to amend the defective pleading shall be disregarded. Where the parties appear by attorney, as they did in this case, the pleadings are to be in writing. The charter further provides that when no answer is interposed the.plaintiff cannot recover without proving his case, except in cases where a verified complaint is filed with the clerk, when the summons is issued and served with it on the defendant, as was done in this case. It will be observed that the only mode of objecting to the sufficiency of a pleading under the charter is by demurrer, whereupon the court is charged with the duty, *517if the demurrer seems to be well taken, of ordering the defective pleading amended, and if the party ordered to amend refuses to do so, the defective pleading is thereafter to be disregarded. The record which has come up to us in this case fails to show that any demurrer was interposed to the answer, or that any amendment of the answer vras ordered by the court. It is stated simply that the plaintiff objected to the answer and that the court sustained the objection, whatever that may signify, and of its own motion struck out the answer. There does not appear to have been any attempt to comply with the statute in reference to the answer complained of, while in order to deprive the defendant of his right to rely upon it as a defense it was necessary to comply strictly with the law. It is strenuously urged by the counsel for the respondent that the defendant was bound to deny the allegations of the complaint absolutely, and that he was not at liberty to deny them upon information and belief, on the theory that the truth or falsity of the facts alleged in the complaint must necessarily be true or false to the personal knowledge of the pleader. The rule sought to be applied in this respect should not prevail, because: (1) The complaint does not state who performed the work, labor and professional services mentioned therein, nor does it state that the plaintiff is an architect. (2) The complaint does not state for whom the alleged work was done. (3) The complaint does not state as a fact that the plaintiff ever performed any work for anybody. (4) The complaint does not state that the defendant ever promised to pay the plaintiff anything.
The promise by the defendant, according to the complaint, was to pay for work done by an unnamed person as an architect, and in our opinion the complaint lacks those positive and direct allegations of fact which make it proper to require an absolute denial at the hands of the defendant, and deprive him of the privilege of denying them upon information and belief. The case at bar is not like that of Hentz v. Miner, 46 N. Y. St. Repr. 636, or Allen v. Patterson, 7 N. Y. 476, where in the one case an account between the parties was annexed to *518and made a part of the complaint, and in the other there was-an allegation that the defendant was indebted to the plaintiff for goods sold and delivered by the plaintiff to the defendant at his request. If the answer had been permitted to stand, it may be that evidence would have been admissible under the issue formed by it to show a cause of action in favor of the plaintiff, but in our opinion the form of the complaint was not such as to deprive the defendant of the right to answer it on information and belief. Strictness in pleading may be upheld by many decisions of the courts, but none, I think, will justify the strictness contended for by the plaintiff as against the defendant in the case before us.
The judgment appealed from should be set aside, and a new trial of the cause ordered in the Municipal Court of Buffalo, with costs of this appeal to abide the event.
Judgment reversed, new trial granted.